Case 1:19-cr-20822-KMW Document 53 Entered on FLSD Docket 03/11/2021 Page 1 of 3




                      United States District Court Southern District of Florida

                                  CASE NO. 1:19-cr-20822-KMW



  UNITED STATES OF AMERICA,

         Plaintiff,

  v.
  JESUS MENOCAL,

         Defendant.

  _______________________________________/



                              UNOPPOSED MOTION FOR TRAVEL

         COMES NOW the Defendant, through his undersigned counsel(s), and respectfully
  requests of this Court to grant his Motion For Travel.

          Mr. Menocal enjoys Pre-Trial release with standard conditions, currently limiting his
  travel to the Southern District of Florida. To date there have been no violations of said conditions
  and a previously-granted in-state motion to travel in October came and went without incident.

  The Defendant desires to travel with his family, wife and children, to Kissimmee, FL from March
  31, 2021-April 4, 2021, traveling by automobile.

  Counsel(s) for the government have no objection to this motion.

  WHEREFORE, Mr. Menocal respectfully requests this Honorable Court grant the foregoing
  Motion to Travel conditional on the Defendant providing his specific itinerary to probation prior
  to departure.

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the above foregoing was e-filed on

  this 15th day of September, 2020 and served electronically to all parties and the clerk.



                                                               Respectfully Submitted,
Case 1:19-cr-20822-KMW Document 53 Entered on FLSD Docket 03/11/2021 Page 2 of 3




                                                By: S/ MICHAEL C. GRIECO

                                                Michael C. Grieco, Esq.

                                                Florida Bar Number: 255490

                                                175 SW 7th Street, Suite 2410
                                                Miami, Florida 33130
                                                1688 Meridian Avenue, #900
                                                Miami Beach, FL 33139

                                                Tel: (305) 857-0034
                                                Fax: (305) 856-7771
                                                Michael@griecolaw.com
Case 1:19-cr-20822-KMW Document 53 Entered on FLSD Docket 03/11/2021 Page 3 of 3




                    United States District Court Southern District of Florida

                                CASE NO. 1:19-cr-20822-KMW



  UNITED STATES OF AMERICA,

  Plaintiff,

  v.
  JESUS MENOCAL,

  Defendant.

  _______________________________________/



                  ORDER GRANTING UNOPPOSED MOTION TO TRAVEL

        THIS CAUSE is before the Court upon the Defendant JESUS MENOCAL Unopposed
  Motion to Travel. The Court has considered the motion and is fully advised in the premises. It is

  ORDERED AND ADJUDGED that the motion is GRANTED.



                                               DONE AND ORDERED in Chambers at Miami,
                                               Florida, this ____ day of __________, 20__.



                                               ____________________________________
                                               KATHLEEN M. WILLIAMS

                                               UNITED STATES DISTRICT JUDGE
